I concur in the conclusion that the plaintiff's appeal should be sustained, because it has been found that he employed only reasonable and competent medical aid and the defendants were in no way prejudiced by his doing so. *Page 553 
I am constrained to dissent from the interpretation or construction of the clause contained in § 1 of Chapter 142 of the Public Acts of 1919, amending § 5341 of the General Statutes, which is a part of our Workmen's Compensation Law. We have declared: "Now the question before a court is never what did the legislature actually intend in the first sense, but what intention has it expressed." Lee Bros. Furniture Co. v.Cram, 63 Conn. 433, 438, 28 A. 540. If the language used is clear and unambiguous, a court is not to inquire what the latent intention of the legislature may have been or anticipate what the consequences of the statute will be. 2 Sutherland on Statutory Construction (2d Ed.) §§ 363, 366, 367.
It seems to me that the words used in this clause are free from ambiguity and express plainly a definite intention. They are: "But in any case of aggravation of a disease existing prior to such injury, compensation shall be allowed only for such proportion of the disability," etc. The phrase "any case of aggravation" is all-inclusive. The word "disease" stands alone and unrestricted by any definition except the one expressed by the words "existing prior to such injury." The context discloses that the subject of this legislation is "any disease, which is caused by an injury arising out of or in the course of the employment." There is no reference to a so-called occupational disease or to any specific disease. Courts may not restrict the application of a statute where the legislature has not done so by its terms. When its language plainly applies to all classes, courts are not empowered to limit a statute by construction to a particular class. SouthernRy. Co. v. Machinists Local Union, 111 F. 49, 57; 2 Sutherland on Statutory Construction, supra.
The Commissioner has found that here is a case of aggravation of a disease existing prior to the plaintiff's *Page 554 
injury. That finding seems to me plainly to set this case within the terms of this amendment. There is neither occasion nor permission to inquire whether the disease was occupational or what its character was. The statute plainly declares that in any such case, the compensation "shall be allowed only for such proportion of the disability" as it fixes. I can discover no other intention in the language of the amendment, nor any justification for limiting by construction its unrestricted terms. Therefore I am compelled to the conclusion that it was error to allow the plaintiff full compensation for the disability resulting from his injury, and that the appeal of the defendants should have been sustained.